UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-22534 Versus Capital Multi-Manager Real Estate Income Fund LLC (Exact name of registrant as specified in charter) 5arkway, Suite 330 Greenwood Village, CO 80111 (Address of principal executive offices) (Zip code) Mark D. Quam c/o Versus Capital Advisors LLC 5arkway, Suite 330 Greenwood Village, CO 80111 (Name and address of agent for service) COPY TO: Alan Hoffman, Esq. Winston & Strawn LLP 200 Park Avenue New York, New York 10166-4193 Registrant's telephone number, including area code: (303) 895-3773 Date of fiscal year end: March 31 Date of reporting period: March 31, 2016 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549 . The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Annual Report March 31, 2016 VERSUS CAPITAL ADVISORS, LLC This report is for shareholders of Versus Capital Multi-Manager Real Estate Income Fund LLC. It is not authorized for distribution unless preceded or accompanied by a current prospectus for the Fund. Shares of the Fund are distributed by Foreside Funds Distributors LLC, Berwyn, Pennsylvania. TABLE OF CONTENTS Shareholder Letter 2 Report of Independent Registered Public Accounting Firm 3 Portfolio of Investments 4-6 Statement of Assets and Liabilities 7 Statement of Operations 8 Statements of Changes in Net Assets 9 Statement of Cash Flows 10 Financial Highlights 11-12 Notes to Financial Statements 13-18 Additional Information 19-21 Economic and market conditions change frequently. There is no assurance that the trends described in this report will continue or commence. Privacy Notice This notice describes the Fund's privacy policy. The Fund is committed to protecting the personal information that it collects about individuals who are prospective, former or current investors. The Fund collects personal information for business purposes to process requests and transactions and to provide customer service. “Personal Information” is obtained from the following sources: • Investor applications and other forms, which may include your name(s), address, social security number or tax identification number. • Written and electronic correspondence, including telephone contacts; and • Transaction history, including information about the Fund's transactions and balances in your accounts with the Fund or its affiliates or other holdings of the Fund and any affiliation with the Adviser and its subsidiaries. The Fund limits access to Personal Information to those employees who need to know that information in order to process transactions and service accounts. Employees are required to maintain and protect the confidentiality of Personal Information. The Fund maintains physical, electronic and procedural safeguards to protect Personal Information. The Fund may share Personal Information described above with the Adviser and its various other affiliates or service providers for business purposes, such as to facilitate the servicing of accounts. The Fund may share the Personal Information described above for business purposes with a non-affiliated third party only if the entity is under contract to perform transaction processing, servicing or maintaining investor accounts on behalf of the Fund. The Fund may also disclose Personal Information to regulatory authorities or otherwise as permitted by law. The Fund endeavors to keep its customer files complete and accurate. The Fund should be notified if any information needs to be corrected or updated. VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Shareholder Letter March 31, 2016 Dear Shareholder, Enclosed please find the audited annual financial statements for the Versus Capital Multi-Manager Real Estate Income Fund LLC (the “Fund”) for the fiscal year ended March 31, 2016. This fiscal year saw substantial growth in the assets of the Fund, which under management grew by $543 million, a remarkable 342% increase, and the Fund finished at approximately $700 million as of March 31, 2016. The Fund’s total return for its I-Shares for the fiscal year ended March 31, 2016 was 8.58% net of fees. To gain exposure to the private real estate investment universe, the Fund invested in 15 institutional private investment vehicles that collectively own over $89 billion of real estate assets across the globe. On a weighted average basis, these assets were 94% occupied during the quarter, highlighting the strong real estate fundamentals currently in quality commercial real estate. The majority of the private portfolio is invested in the top 15 largest metropolitan areas in the United States, and the primary property types of office, multi-family, retail and industrial make up the bulk of the portfolio. The Fund continues to focus on domestic real estate investments with 96% of the portfolio located in the United States. Market observers witnessed significant volatility in the global equity markets over the last year. Fortunately, our Fund’s investment returns behaved very differently than the global equity market, and this difference is the result of our exposure to private real estate. Private real estate has different return drivers and risk characteristics than those of the broad equity and fixed income markets. While some factors that impact the returns of the equity markets do have an impact on private real estate returns, diversifying investments like private real estate should respond differently to those factors. For example, overall economic output/GDP, population growth, consumer spending, interest rates, and global capital flows impact both private real estate returns and equities, but sensitivities to each of those factors, vary between private real estate and equities resulting in different risk and return characteristics for the two asset classes. Furthermore, other factors unique to each individual real estate asset impact returns as well. One of the most important factors for generating lower volatility returns in real estate is that certain real estate cash flows are secured by long-term, contractual leases. Contractual obligations to pay rent regardless of the performance of the equity market or business cycle can dampen a real estate asset’s sensitivity to the overall equity market. Another factor is real estate owners possess a tangible asset. If the underlying leases of an asset change (i.e. tenants leave or go bankrupt), the building owner still retains a physical asset of value. This is not the case for equity holders in a company. Equity holders are the last to be paid in the event of a corporate bankruptcy and typically receive nothing when a company liquidates. As a third example, real estate market fundamentals, or the balance between the supply of real estate and the demand for real estate, also impact returns and are not tied to the equity markets. In today’s environment, changes in bank regulations and investor risk appetite have kept the supply of new real estate well below long-term averages which bodes well for real estate investors in our opinion. We expect the fiscal year ending March 31, 2017 to be another successful year for the Fund. Real estate market fundamentals remain attractive as strong leasing demand and increasing occupancy and rent levels continue to drive value increases in the sector. From a more long-term perspective, we believe real estate should command a meaningful, strategic allocation in diversified portfolios due to its unique risk and return drivers. On behalf of the entire Versus Capital team, I would like to thank you for your continued support of the Fund. Sincerely, Mark Quam Chief Executive Officer The Fund’s total return quoted above is for I-Shares (VCMIX). Total return includes changes in share price and reinvestment of distributions paid by the Fund. Past Performance does not guarantee future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Cap rate is the annualized ratio of net operating income to property value. 2 REP O RT O F IN D E P EN D ENT REGISTERED PU B L I C A CC O UNTI N G FIRM To the Shareholders and B oard of Directors Versus C apital M ulti- M anager Real E state I ncome F und LLC We have audited the accompanying statement of assets and liabilities of Versus C apital M ulti-
